Title: To James Madison from William Harris Crawford, 20 September 1816
From: Crawford, William Harris
To: Madison, James



Dear Sir
War Department 20th Sept. 1816

An account has been presented to this office for payment by a man by the name of Whitmore Knaggs, for the pay and emolument of Deputy Indian agent & Indian interpreter, during the time of his captivity.
It appears that he was acting in both of these capacities at Detroit when it was surrendered by Genl to the enemy; and that he was carried off and detained a considerable time as a Prisoner.  It does not appear that he was in the military service of the United States.
I am not aware that the Principle invoked in this case, has been decided by the government, as it is clearly distinguishable from that of the captivity of military officers.  It appears to me also to be different in some respects from the case of offices held during good behavior.  In the latter case, I Presume the salary must be paid, nothwithstanding, the services in consideration of which it has been granted, are no longer rendered, as the failure to render them, in a state of captivity cannot be alledged as misconduct in the officer.
In offices held at the will of the government, which do not expose the incumbent to capture according to military usage, it is questionable whether compensation ought to made during the time of captivity.
The time Principle upon which the pay & emoluments of Persons in the military service are conditioned during their captivity, is that the service in which they are engaged subjects them to captivity according to the rules of Civilized Warfare.  Whenever the office does not expose them, to be seized as Prisoners of War, their claim to compensation during the Period of their detention, seems to be questionable, except in those offices, where conviction for malconduct, can alone deprive the officer of his salary.
In the Present case, the deputy agent, & the interpreter, are the agents of the Indian agent, which he knows he is not at liberty to employ, without the consent of the department, expressed or implied.  They are employed and dismissed by their employers, & are known to the department only by the Payment of their allowances.
During the late war, it is believed, that the enemy frequently seized, carried, into captivity, & detained as Prisoners, individuals not employed, in the land, or naval service, or in the merchant Service at sea.  In none of these cases, it is Presumed, has Application been made for compensation; & if it has been made, it is has doubtless been rejected.
In civil offices, not held by the tenure of good behavior, the duties are Performed, at the expense of the incumbent, when he is not in a situation by disease or otherwise to perform them himself.  In the case under consideration, they were either not rendered, or rendered by Persons, unconnected with Knaggs, & rec’d. the compensation, to which he would have been entitled had he rendered them himself.
Under all these circumstances, it is submitted to your decision whether the account ought to be paid.  I have the honor to be your most obt. & very humble Servt.

Wm.H. Crawford

